     Case 1:19-cr-00524-DKC Document 14 Filed 01/16/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND




UNITED STATES OF AMERICA                    *

                                            *         Case No. 1:19-CR-00524-1-DKC
               v.

       GARY BROWN                           *


                                           ******


                        ORDER APPOINTING COUNSEL



   The above entitled individual having been found to be financially unable to obtain

   counsel and may be entitled to appointment of counsel under the Criminal Justice Act,

   IT IS HEREBY ORDERED, this 6th day of November, 2019, that

    Barry J Pollack is hereby appointed to represent the individual.




                                     /s/
                                  _______________________________________

                                     Deborah K Chasanow
                                     UNITED STATES DISTRICT JUDGE




                                            1
